            Case 1:19-cv-00689-NRB Document 41 Filed 11/12/19 Page 1 of 2


31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com

Christine N. Walz
(212) 513-3368
christine.walz@hklaw.com

                                                 November 12, 2019
Via E-Filing
The Honorable Naomi Reice Buchwald
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312
         Re:       Vuzix Corp. v. Ricardo Antonio Pearson, Case No. 1:19-cv-00689
                   MOTION FOR CLARIFICATION
Dear Judge Buchwald:
       We write to respectfully request that this Court clarify that its November 8, 2019 decision
granting defendant Richard J. Pearson’s Motion to Dismiss (Dkt. 39) did not, expressly or
impliedly, find or accept that Richard Pearson is “Ricardo Antonio Pearson” or has ever used
“Ricardo Antonio Pearson” in the conduct of his business. While the Order granting the Motion
to Dismiss does not specifically state that Richard Pearson is “Ricardo Antonio Pearson,” Richard
is concerned that certain statements within the Order could be used, albeit improperly, to state the
Court made such a finding.

        By way of background, since 2017 parties unhappy with Richard’s reporting on securities
issues have attempted to impugn his credibility and otherwise cast doubt on his securities analysis
by raising questions concerning his true identity. These efforts have caused Richard significant
difficulty and expense in both his professional and personal life. It is for that reason that Richard
has in his filings in this matter repeatedly made clear that his name is not (as suggested by the
Complaint) Ricardo Antonio Pearson, but rather Richard J. Pearson. In his Declaration in Support
of Removal (Dkt. 1-2), for example, Richard Pearson stated:

         The name Richard J. Pearson is my true legal name and is not an alias. At all times in my
         professional career, I have been identified as Richard Pearson or more informally as Rick
         Pearson. My bylines on my website Moxreports.com and on Seeking Alpha state that my
         name is Richard Pearson. My email address is rick.pearson@pearsoninvestment.com. My
         name is not—and never has been—Ricardo Antonio Pearson.

       Richard Pearson has made similar statements in the other declarations filed with the Court,
including the following:

                  The author of the articles at issue in Vuzix’s Complaint is Richard J. Pearson. See
                   Dkt. 1-2 at ¶¶ 28-30; Dkt. 25 at ¶¶ 44-46.
                  The name Richard J. Pearson is Richard’s true legal name and is not an alias. See
                   Dkt. 1-2 at ¶ 11; Dkt. 25 at ¶ 56.
         Case 1:19-cv-00689-NRB Document 41 Filed 11/12/19 Page 2 of 2



              Richard J. Pearson is not and has never been Ricardo Antonio Pearson. See Dkt. 1-
               2 at ¶ 11; Dkt. 25 at ¶ 56.

Copies of the foregoing declarations are attached as Exhibits A and B to this letter for the Court’s
reference.

        The Court’s opinion does not define the term “Pearson” or “Defendant,” and includes
certain statements that may potentially create the impression that Richard Pearson is in fact
“Ricardo Antonio Pearson.” See, e.g., Dismissal Decision at 1 (“Plaintiff Vuzix Corporation
(“Vuzix”) brings this action against defendant Ricardo Antonio Pearson, also known as Richard
Pearson.”), and 3 (“Plaintiff characterizes defendant Ricardo Antonio Pearson as a short-seller in
its amended complaint.”). Richard understands full well that the cited passages merely track the
language Plaintiff included in its complaint. However, given the continuing attempts by parties to
falsely attribute to Richard Pearson the identity of “Ricardo Antonio Pearson,” we respectfully ask
that the Court clarify that it has not made any such findings concerning the name or identity of
Richard Pearson. As demonstrated by the materials cited above, it is Richard J. Pearson, rather
than Ricardo Antonio Pearson, who has appeared in and defended this action, and Mr. Pearson has
never used the name Ricardo Antonio Pearson as an alias. The clarification requested by this letter
will ensure that parties do not use the Court’s opinion to suggest that Your Honor has ruled
otherwise.
       We thank the Court for its consideration and are available for a hearing on this matter if
that would be helpful to the Court.

                                                     Respectfully submitted,
                                                     HOLLAND & KNIGHT LLP

                                                     /s Christine N. Walz
                                                     Christine N. Walz
                                                     31 West 52nd Street
                                                     New York, NY 10019
                                                     212-513-3200
                                                     christine.walz@hklaw.com
                                                     Cynthia A. Gierhart
                                                     800 17th Street NW, Suite 1100
                                                     Washington, DC 20006
                                                     cindy.gierhart@hklaw.com
                                                     Counsel for Richard J. Pearson

cc:    Todd J Manister
       Thomas Patrick McEvoy
       Sichenzia Ross Ference LLP
       Counsel of Record for Vuzix Corp.

       Irwin Weltz, Esq. (via email)




                                                 2
